Citation Nr: 0808145	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability, to include a rating in excess of 
10 percent earlier than November 16, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard LaPointe - Private 
Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 until 
August 1976 and from February 2003 to January 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 and April 2005 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to show a severe muscle disability in 
the right shoulder.

2.  The veteran demonstrated abduction and forward flexion in 
his right arm to more than shoulder level at his most recent 
VA examination.

3.  The veteran's first VA examination of his right shoulder 
following separation supported a 20 percent rating.

4.  Blood pressure testing has failed to show either 
diastolic pressure that is predominantly 110 or more, or 
systolic pressure that is predominantly 200 or more.

5.  The evidence shows that the veteran is unemployable as a 
result of his service connected disabilities.




CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for a right shoulder 
disability were met as of January 31, 2004; but the criteria 
for a rating in excess of 20 percent for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, 4.73 
Diagnostic Codes (DCs) 5201, 5304 (2007).

2.  Criteria for a rating in excess of 60 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5243 (2007).

3.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2007).

4.  Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
Lower back disability

The veteran is currently rated at 60 percent for his back 
disability under 38 C.F.R. § 4.71a, DC 5243 for 
intervertebral disc syndrome (IVDS).  This rating was granted 
from the day after the veteran was discharged from service.  
The veteran was granted a temporary 100 percent convalescent 
rating from June to the end of July 2004, following back 
surgery.  The 60 percent rating was reinstated as of August 
1, 2004. 

A 60 percent rating is assigned for intervertebral disc 
syndrome (IVDS) when its manifestations cause incapacitating 
episodes of back pain have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.  Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  

The 60 percent rating the veteran currently receives is the 
highest rating available under this rating criteria.  The 
only other way to achieve a rating in excess of 60 percent 
for a lumbar spine disability is by showing unfavorable 
ankylosis of the entire spine.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  

At the veteran's VA examination in March 2006, the veteran 
had forward flexion to 60 degrees with pain and he 
demonstrated considerable lateral flexion and rotation.  As 
such, he is clearly able to move his lumbar spine and it is, 
therefore, not ankylosed.

The Board has considered whether an extraschedular rating is 
warranted.  In exceptional cases, where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities is made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  However, 
the evidence fails to show that an extraschedular rating is 
warranted in the case of the veteran's back.  The medical 
evidence fails to show that the veteran's back has required 
frequent hospitalization.  Similarly, it was noted at the 
veteran's VA examination in February 2005 that he has no 
problems with his activities of daily living.  Similarly, in 
March 2006, a VA examiner indicated that the veteran is okay 
with activities of daily living, except that his wife had to 
help him out of the bath tub.  The veteran has considerable 
range of motion in his back, no neurological symptomatology, 
and he has not been prescribed bed rest for his back in the 
past year.

Therefore, an extraschedular rating is not warranted, and a 
rating in excess of 60 percent for a lower back disability is 
denied.

Right Shoulder disability

The veteran is currently rated at 20 percent for a right 
shoulder disability under 38 C.F.R. § 4.73, DC 5304, which 
was made effective November 16, 2004.  Prior to that date, 
the veteran's shoulder was rated at 10 percent.

Under DC 5304, which covers muscle Group IV, the functions of 
which is stabilization of shoulder against injury in strong 
movements, holding the head of the humerus in socket; 
abduction; and outward rotation and inward rotation of arm.  
The intrinsic muscles of shoulder girdle are the 
supraspinatus; the infraspinatus and teres minor; the 
subscapularis; and the coracobrachialis.

Under this rating criteria 10, 20, and 30 percent ratings are 
assigned depending on whether the muscle injury is moderate, 
moderately severe, or severe respectively.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56.  

A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records, 
or other evidence, should show hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

A severe disability of muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of the wound.  Additionally, the record should 
reflect consistent complaints of the cardinal signs and 
symptoms of muscle disability which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation should show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
the muscles should swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side should indicate severe impairment of function.   
Additionally, the following are signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The veteran underwent a VA examination in February 2005 at 
which it was noted that he had injured his right shoulder in 
2003 while moving large boxes.  Subsequent medical treatment 
showed a tear of the supraspinatus tendon on the right and a 
longitudinal tear of the head of the biceps and bicipital 
groove.  There were also some degenerative changes in the 
acromioclavicular joint.  The veteran had surgery on his 
shoulder in March 2004 which provided some relief, but the 
veteran indicated that the pain returned around June 2004.  
The veteran complained that when he used his right shoulder 
he would have worsening pain.  The veteran reported doing his 
own activities of daily living.  The veteran did not take any 
specific medication for his shoulder, except for an 
occasional nonsteroidal anti-inflammatory.  The examination 
showed the veteran to be in no acute distress.  His shoulder 
appeared symmetric, but his bicep was 1.5 cm smaller on the 
right at maximum circumference.  There was a well healed scar 
on the shoulder, and the veteran had a very slight subjective 
tenderness in the area of his biceps groove.  The veteran had 
forward flexion of his right shoulder from 0-116 degrees, 
which decreased to 110 degrees after exercise.  External and 
internal rotation were also limited.  X-rays of the right 
shoulder were normal.  The examiner indicated that the 
veteran had an excellent response to surgical treatment, but 
with some residual dysfunction pain with flexion.

In March 2005, the veteran's private doctor, Dr. Cole, 
completed a vocational assessment.  He indicated that the 
veteran could never lift/carry even 0-5 pounds or reach above 
shoulder level.  Additionally, the veteran could not use his 
right hand for simple grasping, pushing/pulling, fine 
manipulation, or for repetitive motion tasks such as writing 
or typing.

A treatment record from December 2005 indicated that the 
veteran had full range of motion in his right shoulder with 
pain.

In March 2006, the veteran underwent a second VA examination.  
The examiner indicated that there were no shoulder 
dislocations or subluxation.  The veteran had forward flexion 
from 0-160 degrees with pain at 150 degrees.  He had shoulder 
abduction from 0-110 degrees with pain at 10 degrees.  
Repetitive motion did not change anything.  

As shown by the medical evidence, the veteran's shoulder 
injury fails to meet the criteria for a severe muscle 
disability for a number of reasons.  First, the injury did 
not involve any of the characteristics that would be expected 
from an injury of that magnitude.  There was no shattering 
bone fracture or open, comminuted fracture with extensive 
debridement, and there was no prolonged infection, sloughing 
of soft parts, or intermuscular binding/scarring.  

The veteran did have a number of cardinal signs of a muscle 
disability including loss of power, weakness, lowered 
threshold of fatigue, and fatigue-pain, although the medical 
evidence failed to show impairment of coordination or 
uncertainty of movement.

Additionally, the objective evidence failed to show ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; and palpation did not should show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  The veteran's right bicep was 
smaller than his left, but there were not any signs of 
atrophy.

As such, the criteria for a severe muscle disability have not 
been met.

A shoulder disability may also be rated based on limitation 
of motion under 38 C.F.R. § 4.71a, DC 5201.  Under this 
criterion, a 20 percent rating is assigned when the range of 
motion of the dominant arm is limited to shoulder level; 
while a 30 percent rating is assigned when the range of 
motion of the dominant arm is limited to midway between the 
side and shoulder level.

In this case, at the veteran's most recent VA examination, he 
had forward flexion of his right arm from 0-160 degrees with 
pain at 150 degrees and abduction from 0-110 degrees with 
pain at 10 degrees.  Repetitive motion did not cause any 
additional limitation of motion.  

The evidence shows that the veteran has range of motion that 
exceeds even that which is required for a 20 percent rating.  
While the abduction motion was painful, this was not shown to 
be so limiting as to reduce the veteran's range of motion to 
midway between his side and shoulder level.  As such, a 
rating in excess of 20 percent is not available under this 
rating criteria either.

With regard to a rating in excess of 10 percent earlier than 
November 16, 2004, the evidence falls in the veteran's favor.  
The veteran filed his claim shortly after leaving service; 
and he was initially rated at 10 percent for his shoulder by 
an August 2004 rating decision.  This rating was increased to 
20 percent and made effective the date a statement was 
received from the veteran indicating that he was submitting 
documents from several doctors in support of his contention 
that he was totally disabled, based in part on his right 
shoulder.  

In this case, the 20 percent rating was assigned based on the 
veteran's first VA examination after his discharge from 
service, which happened to occur after the August 2004 rating 
decision, which in turn was based on the service medical 
records.  As such, the February 2005 VA examination was the 
veteran's first post-service opportunity to display the 
current condition of his shoulder.  As the examination 
report's content formed the basis for the 20 percent rating 
that has been assigned, it is reasonable to conclude those 
symptoms were present when the veteran initiate his claim.  
Accordingly, the Board grants a 20 percent rating for the 
veteran's shoulder disability from the day after the 
veteran's service discharge.  

Hypertension

The veteran is currently rated at 10 percent for hypertension 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more; when systolic pressure is predominantly 160 or more; or 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication to 
control his hypertension.  A 20 percent rating is assigned 
when diastolic pressure is predominantly 110 or more; or when 
systolic pressure is predominantly 200 or more.

The veteran underwent a VA examination for his hypertension 
in February 2005.  The veteran was noted to be taking 
atenolol, HCTZ, and Zestril daily and generally had no side 
effects from the medication.  The examiner indicated that 
despite the medication it did not appear that the veteran's 
blood pressure was well-controlled.  
Upon examination, the examiner indicated that blood pressure 
readings in the supine position were 160/104, sitting were 
155/104 and standing were 150/100

Treatment records show numerous blood pressure readings 
including:
Date
blood pressure reading 
(systolic/diastolic)
February 2004
150/100
March 2004
140/90
May 2004
140/110
July 2004
150/108
September 2004
152/100
November 2004
122/100
December 2004
132/82
October 2005
160/110 (although the veteran stated 
"oh yeah, I'm supposed to be taking 
that.  I don't know what happened to 
it" with regard to his blood 
pressure medicine HCTZ.)
April 2006
146/94

The VA examiner noted that the veteran's blood pressure was 
poorly controlled.  Nevertheless, despite being poorly 
controlled, the veteran's blood pressure readings never 
reached a systolic pressure of 200 or more at any time during 
the course of his appeal; and, while the veteran did show a 
diastolic pressure of 110 on several occasions, the vast 
majority of his readings were below 110.  As such, it cannot 
not be said that his diastolic pressure was predominantly 110 
or more.

The veteran takes daily blood pressure medication, but this 
factor alone does not mandate the assignment of a rating in 
excess of 10 percent.  Accordingly, the criteria for a rating 
in excess of 10 percent for hypertension have not been met, 
and the veteran's claim is therefore denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for a lower back disability 
(rated at 60 percent), for a right shoulder disability (rated 
at 20 percent), and for hypertension (rated at 10 percent).  
His disability ratings combine to 70 percent.  As such, he 
meets the schedular criteria for a TDIU. 

In June 2004, the Mississippi Department of Rehabilitation 
Services concluded that the veteran should be able to adjust 
to other work such as a sampler, addresser, or ticketer, and 
found that there were more than 26,000 employees in the 
industries where these jobs were readily found.

In July 2004, the veteran indicated that since being 
discharged from service he was operated on for his back 
injury and had been unable to seek employment.  The veteran's 
application for TDIU indicated that from 1984-2001 he had 
worked for two timber companies and three construction 
companies.  The veteran's highest level of education was high 
school; and, at a VA examination in 2006, the veteran 
indicated that while he had a GED, he was functionally 
illiterate.

The veteran completed a daily activities questionnaire in 
June 2004, indicating that he needed help dressing and 
bathing.  The veteran denied doing any chores or cooking.

The veteran's Air Force neurosurgeon wrote a letter in July 
2004 indicating that he had been treating the veteran for a 
lumbar spine condition.  The doctor noted that the veteran's 
job normally required heavy manual labor; and he opined that 
the veteran was completely disabled at that time and would 
likely not be able to do heavy manual labor in the future.

The veteran's private doctor wrote in July 2004 that the 
veteran continued to require considerable pain medication and 
would not be able to do any gainful occupation for a year and 
a half while recuperating from two major surgeries.

At a VA examination in February 2005, the veteran reported 
that he had worked as an operator of a sawmill prior to 
service, where he ran a grinder as part of a chipping 
operation in the plywood business.  The veteran also drove a 
truck.  After examining the veteran, the examiner indicated 
that the veteran's shoulder had responded well to surgery; 
nevertheless the examiner opined that the veteran's shoulder 
pain prevented him from doing all of the jobs and occupations 
he had done in the past.

In March 2005, Dr. Cole indicated that the veteran was unable 
to lift/carry even 0-5 pounds.  The veteran was also found to 
never be able to climb, stoop, knee, crouch, crawl, or reach 
above shoulder level; and the veteran was severely limited in 
terms of driving.  Dr. Cole opined that the veteran's pain 
from his back and shoulder would prevent him from working at 
even a sedentary position.  

In March 2006, a VA examiner opined that the veteran was 100 
percent disabled with regard to his back and shoulder and he 
was essentially unemployable as he was not able to physically 
do any of the jobs that he would be qualified to do by 
training and experience.

The evidence has shown that the veteran has had difficulty 
working since being in service as a result of his service 
connected disabilities.  While the Mississippi Department of 
Rehabilitation Services found jobs that the veteran could 
potentially do, subsequent medical opinions have concluded 
that the veteran is totally unemployable as a result of his 
service connected disabilities.  As the evidence shows that 
the veteran is unable to work on account of his service 
connected disabilities the criteria for a TDIU have been met; 
and, the veteran's claim is granted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained, as were 
Social Security Administration records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.

In light of the denial of the veteran's claims for increased 
ratings for his back, shoulder, and hypertension, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With regard to the veteran's claim for a TDIU and 
for an effective date earlier than November 2004, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 60 percent for a lower back disability 
is denied.

An increased 20 percent rating effective from January 31, 
2004 for right shoulder disability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.
 
A rating in excess of 20 percent for a right shoulder 
disability is denied 

A rating in excess of 10 percent for hypertension is denied.

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


